Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed (WO2008088730).
As to claims 1 and 8, Mohamed is directed to a fiber formed with an electrospinning apparatus. The fiber includes properties associated with the polysiloxane. The properties of the fiber include, but are not limited to, low Tg temperature, high thermal stability, UV light stability, and oxidative stability, low surface 
 Mohamed teaches the fiber may be used in any industry. The fiber may be used to form articles such as medical products, consumer products, industrial products, etc. For example, the fiber may be used to make articles that are water repellant, i.e., hydrophobic. However, it is to be appreciated that in other embodiments, the fiber may be hydrophilic or hydrophobic. The fiber has various properties. These properties include, but are not limited to, low Tg temperature, high thermal stability, UV light stability, and oxidative stability, low surface energy, hydrophobicity, high gas permeability, improved electrical properties and biocompatibility. The fiber may also have high specific surface area, high porosity, and/or small pore size [0022].   In one embodiment, the fiber is used to make an article and the article may form a mat, a sheet, a filter, a vascular graft, a textile, a coating, a medical adhesive, a tissue scaffold, etc [0023].
The fiber is typically elastomeric. The composition comprises the reaction product of a polysiloxane and an isocyanate component. The polysiloxane and the isocyanate component react to form the composition. In this embodiment, the composition includes a plurality of isocyanate, i.e., NCO, functional groups. In other embodiments, the polysiloxane and the isocyanate component react to form an 
The polysiloxane may be any polysiloxane known in the art. The polysiloxane can be a carbinol-functional silicone resin [0065]. The composition includes the polysiloxane, an isocyanate, a polyol [0084] and a chain extender [0084].
Mohamed teaches the silicone containing compositions can be silicone-urethane copolymer and silicone-urea/urethane copolymer [0027].  The diameters of the fibers can be 0.001 to 10 micron which is a range of 1 nm to 10000 nm [0024].  Mohamed overlaps the claimed range of 100nm to 1000 nm. 1000 nm is equivalent to 1 micron.  0.001 micron is equivalent to 1 nm.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As to claim 9, Mohamed teaches the fibers are in a mat and that is equated with a fiber layup.

Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed (WO2008088730) in view of Akutsu et al (US 4839443) and Taniguchi et al (JP2011173936).
As to claims 2 and 3, Mohamed teaches fibers made from compositions that encompasses carbinol functionalized siloxanes however Mohamed fails to teach the structure of (I) in claim 2.  
Akutsu is directed to a polysiloxane containing hydroxyl groups and a silicone modified polyurethane.  Akutsu teaches the polysiloxane has hydroxyl groups at only at one end which are CH2OH and equated with a carbinol group.  Akutsu teaches the polysiloxane with hydroxyl groups is reacted with an isocyanate (MDI) and a polytetramethylene ether glycol (polyol) and a butanediol (chain extender) (col. 11, lines 1-25).   Akutsu teaches the silicone modified polyurethane as claimed and Akutsu teaches the polymer can be used as an elastic fiber (col. 7, lines 7-18).
Akutsu teaches the polymer provides the improved properties of low frictional properties, water repellency, oil repellency and thrombosis resistance without reducing the mechanical strength intrinsic to polyurethane (col. 8, lines 40-54).
Akutsu teaches a silicone modified polyurethane resin comprising the reaction product of a polyol (A), a chain extender (B), an active hydrogen containing organopolysiloxane (C) and a polyisocyanate (D) wherein the organopolysiloxane (C) containing an active hydrogen-containing a carbinol group at one end. 

    PNG
    media_image1.png
    101
    371
    media_image1.png
    Greyscale


Taniguchi is directed to polyurethane molded articles such as elastic fibers and film that have excellent homogeneity and high peelability and have a relative high abundance ratio of silicon atoms to carbon atoms present on the surface of a polyurethane molded article [0006].   The invention has found that when Si/C is a relative abundance ratio of silicon to carbon the molded articles exhibits high releasability.  The invention is directed to organopolysiloxane and polyether polyol and an isocyanate compound and chain extender and the SI/C ratio is 0.03 to 0.5 [0007].     Chemical formula 1 shows the organosiloxane with modified end groups as shown below where R1 and R2 are alkylene having 1 to 15 carbon atoms and an alkylene have 2 to 6 carbon atoms.  X is an integer of 0 or 1 and y are 5 to 50. 

    PNG
    media_image2.png
    265
    1232
    media_image2.png
    Greyscale

Taniguchi teaches that the molecular structure of the organopolysiloxane is preferable to be reacted with the polyurethane.  This is to suppress bleed-out of the organopolysiloxane during the polyurethane molding.  It is desirable that the organopolysiloxane has a functional group capable of reacting with at least one of a polyether polyol, a polyisocyanate and a chain extender [0016]. Specific examples of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the organosiloxane of Taniguchi motivated to improve the properties of releasability of the polyurethane polymer.
As to claim 3, Akutsu teaches the carbinol group is a hydroxymethyl and can be a 2-(2-propenyloxy)methyl-2-alkylpropan1,3,-diol (col. 4, lines 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the carbinol modified siloxane as claimed motivated to produce an elastic fiber with properties of releasability provide by the organosiloxane.
As to claim 6, Mohamed differs and does not teach the claimed composition amounts.
Akutsu teaches the organosiloxane is employed in example 3 (col. 11) in amount of 10 parts in 5 parts of MDI and 20 parts of glycol plus another 5 parts of MDI and 3.8 parts of butanediol which equates to 10 parts in 34.8 parts and about 28 parts per 100 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the claimed composition motivated to produce a fiber with the properties of low frictional properties, water and oil repellency without reducing the mechanical strength of the polyurethane.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mohamed (WO2008088730) in view of Akutsu et al (US 4839443) in view of Taniguchi et al (JP2011173936) and in further view of Mikami JP3007681.
Mohamed in view of Akutsu and Taniguchi differs and does not disclose the molecular weight.  Mohamed teaches the fibers have advantageous properties such as low Tg temperature, high thermal stability, UV light stability, and oxidative stability, low surface energy, hydrophobicity, high gas permeability, improved electrical properties and biocompatibility and may also have high specific surface area, high porosity, and/or small pore size [0022]. Akutsu is directed to a polyurethane composition with improved surface characteristics and the invention found that when a polyisocyanate is reacted with a polyhydroxy compound, if a part of the polyhydroxy compound is replaced by a silicone compound expressed by formula (I), the a polyurethane having various superior physical properties is obtained. Taniguchi teaches the organopolysiloxane polyurethane for fibers and films and provides for improve properties of releasability.  
Mohamed in view of Akutsu and Taniguchi are silent with regard to the molecular weight.
4 and a weight average molecular weight 6.6 × 10 4.   A number average molecular weight of 2.2 x10 4 is 22000 and within the claimed range of 10000 to 200000.  
Mikami is directed to the same composition of a siloxane modified polyurethane with a carbinol end as Taniguchi and Akutsu and Mikami teaches the same properties of releasability(Taniguchi) or adhesion prevention (Mikami).
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a silicone modified polyurethane polymer of the claim molecular weight motivated to produce a polymer that has the desired molecular weight for producing a polymer with improved surface anti-adhesion properties.

Terminal Disclaimer
The terminal disclaimer filed on 2/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15563487 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to teach or suggest the component (C-2) in the form of a fiber.  The prior art of record fails to teach or suggest a combination of (C-1) (formula 2) and (C-2) (formula 3) in a composition with polyurethane in the form of a fiber.
Zhu (WO2018052646) teaches the polysiloxane of claim 4, however this composition is not used to make a fiber.
Claims 12 and 13 are allowable for the same reasons that claims 4 and 5 are allowable.

Response to Arguments
Applicant’s amendments and arguments, filed 2/12/2021, with respect to the 35 USC 102 rejections of claims 1 and 6 over Akutsu have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1 and 6 over Akutsu has been withdrawn.  As the 35 USC 102 rejection over Akutsu is withdrawn, the 35 USC 103 rejections over Akutsu in view of Taniguchi of claims 2 and 3 and Akutsu in view of Taniguchi and Mikami over claim 7 and Akutsu in view of Mohamed over claims 8 and 9 
Applicant’s amendments and arguments, filed 2/12/2021, with respect to the 35 USC 102 rejections of claims 1 and 6 over Akutsu have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1 and 6 over Akutsu has been withdrawn.  
Applicant’s amendment to claim 1 is sufficient to overcome the 35 USC 102 rejection over Mohamed.  While Mohamed teaches the claimed fiber diameter, the fiber diameter of Mohamed overlaps the claimed range and the rejection is made under 35 USC 103.
As a result of the claim amendment, the 35 USC 103 rejections are revised to include Mohamed, as Mohamed teaches the claimed fiber size.  Mohamed teaches a carbinol functionalized siloxane reacted with a polyisocyanate and a polyol per claim 1.  Mohamed teaches a method of electrospinning which produces fine fibers in the nanometric range claimed.  
Applicant argues that SEM images of the fiber diameters are 5 micron which is much thicker than the claimed 100nm to 1000 nm.  Applicant argues that the examples are made from silicone modified polyurethane resin wherein the polysiloxane has amine groups as the functional groups to react with the isocyanate component and not the carbinol group. 
In response, Mohamed discloses that the fibers are in the range of 0.001 to 10 micron which overlaps the range of 100 to 1000 nm [0024].  1000 nm is equivalent to 1 micron.  0.001 micron is equivalent to 1 nm.  A reference is not limited to the 
Applicant states that the distinctions of Taniguchi JP ‘936 fails to teach or suggest the diameter of the fiber and is concerned with a film.  Applicant argues that Taniguchi merely disclosed conventional preparation method.  Taniguchi teaches at best the fibers are formed by extrusion and injection molding not by the electrospinning method.  
In response, as Taniguchi teaches the polymer composition of claim 2. Taniguchi teaches that the molecular structure of the organopolysiloxane is preferable to be reacted with the polyurethane.  This is to suppress bleed-out of the organopolysiloxane during the polyurethane molding.  It is desirable that the organopolysiloxane has a functional group capable of reacting with at least one of a polyether polyol, a polyisocyanate and a chain extender [0016].  Taniguichi teaches the polymer can be extruded and in film or fiber form. Therefore it would have been obvious to employ the composition in fiber form.  

Applicant argues the reference Mikami JP ‘681 and states that the reference is silent with regard to a fiber and an electrospinning process. 
In response, the claims do not recite an electrospinning process.  The reference to Mikami was to show that polymer compositions as claimed are known to have the claimed molecular weight.  If this molecular weight is critical and produces an unexpected result, evidence could be persuasive to overcome the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796